Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 6-8 are objected to because of the following informalities: Claim 6, line 2, “the slide” should be “the slider”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0132615 to Kim et al (hereinafter Kim).
Kim discloses [Claim 1] A slide device comprising: a fixed rail 100 fixedly installed on a main body 10; a moving rail 200 provided to be movable with respect to Claim 2] The slide device of claim 1, wherein the guide passage includes: a first guide passage 311 formed to extend in the longitudinal direction of the body; and a second guide passage 312 connected to the first guide passage 311 in an end region of the first guide passage 311 and provided to be bent with respect to the first guide passage 311; [Claim 3] The slide device of claim 2, wherein the transfer pin 500 includes (such as shown in Fig. 5A): a pin body; a rotating shaft part 550 formed on one end portion of the pin body and coupled to the slider 400,800; an upper protrusion 520 which is formed on the other end portion of the pin body, protrudes from one surface of the pin body, and is insertable into a through part 420 formed in the slider; and a lower protrusion 530 which is formed on the other end portion of the pin body, protrudes from the other surface of the pin body to correspond to the upper protrusion 520, and is movable along the guide passage 310 when the slider moves, wherein the transfer pin is provided to be rotatable about the rotating shaft part with respect to the slider; [Claim 6] The slide device of claim 1, wherein (such as shown in Fig. 3): a first coupling part and a second coupling part which are coupled to Claim 7] The slide device of claim 6, wherein the first insertion part includes a neck part insertion groove 840 into which the neck part 610 is inserted; [Claim 8] The slide device of claim 6, wherein (see attached marked-up copy): the second insertion part includes at least two column parts spaced apart from each other; and an insertion groove is formed between the column parts so that the second coupling part is coupled thereto; [Claim 9] The slide device of claim 1, wherein the elastic member 700 is installed at any one of an upper side and a lower side of the body.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Kim discloses all the elements as discussed above including the limitations in [Claim 4] The slide device of claim 3, of wherein, in a state in which the lower protrusion 530 is positioned in the second guide passage 312 (such as shown in Figs. 8 and 12), an angle (θ1) formed by an inner fixed surface of the second guide passage 312 to which the lower protrusion 530 is fixed and a line connecting the lower protrusion 530 and the rotating shaft part 540 appears to be more than 90°; and [Claim 5] The slide device of claim 4, of wherein, in the state in which the lower protrusion 530 is positioned in the second guide passage 312, the transfer pin is rotatable about the rotating shaft part 540 by an angle (θ2).  
The differences being that Kim fails to clearly disclose the limitations in (i) Claim 4 of  the angle (θ1) is in a range of 70° to 120°; (ii) Claim 5 of the angle (θ2) is in a range of 10° to 45°.  
However, it would have been obvious and well within the level of one skilled in the art to modify Kim to include the limitations in (i) Claim 4 of  the angle (θ1) is in a range of 70° to 120°; (ii) Claim 5 of the angle (θ2) is in a range of 10° to 45°, since such ranges appears to be a matter of design choice, and it appears that the angles of Kim would perform equally as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
August 30, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        


    PNG
    media_image1.png
    498
    975
    media_image1.png
    Greyscale